Case 18-55697-lrc   Doc 18   Filed 04/17/18 Entered 04/17/18 17:05:22   Desc Main
                             Document      Page 1 of 4
Case 18-55697-lrc   Doc 18   Filed 04/17/18 Entered 04/17/18 17:05:22   Desc Main
                             Document      Page 2 of 4
Case 18-55697-lrc   Doc 18   Filed 04/17/18 Entered 04/17/18 17:05:22   Desc Main
                             Document      Page 3 of 4
Case 18-55697-lrc   Doc 18   Filed 04/17/18 Entered 04/17/18 17:05:22   Desc Main
                             Document      Page 4 of 4
